Citation Nr: 0905031	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of pension overpayment in the amount of 
$33,590.00.

[The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for left 
knee, low back, and right hip disorders, to include as 
secondary to the service-connected traumatic degenerative 
joint disease of the right knee; entitlement to service 
connection for a left hip disorder, to include as secondary 
to the service-connected traumatic degenerative joint disease 
of the right knee; and entitlement to an increased evaluation 
for traumatic degenerative joint disease of the right knee 
are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision letter issued by 
the Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran testified at a September 2008 
Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has reviewed the claims file and finds that 
clarification and action on several procedural matters is 
warranted prior to a Board determination on the Veteran's 
current claim.

During his September 2008 hearing, the Veteran characterized 
the issue on appeal as "the validity of finding of 
overpayment."  Much of his testimony centered on his 
contention that his estranged wife's income should not count 
towards the computation of his debt, as they had separated in 
2001.

A review of the claims file reflects that, in claiming the 
waiver in February 2004, the Veteran's representative 
asserted hardship but did not contest the debt at that point.  
Both the June 2004 decision letter and the November 2004 
Statement of the Case addressed the balance of equities 
involved in this case but did not include a discussion of the 
computation of the debt.  

The Board also notes that the Veteran raised the question of 
the counting of his estranged wife's income in his March 2005 
Substantive Appeal.  In a May 2005 letter, the RO requested 
information about his wife's address and financial 
information.  The Veteran subsequently submitted a Notice of 
Disagreement in July 2005, contending that his wife's income 
should not be considered countable against him solely because 
he and his wife filed a joint tax return.  The RO then issued 
a Statement of the Case in August 2005 as to the question of 
whether the income of the Veteran's spouse is countable for 
VA disability pension purposes, finding therein that the 
income of the Veteran's spouse was countable for such 
purposes.  While the Veteran submitted a lay statement in 
September 2005 to clarify any confusion about his marital 
status, he did not reference the August 2005 Statement of the 
Case; however, an accompanying memorandum from the Veteran's 
then-representative does reference the July 2005 Notice of 
Disagreement.  To date, it does not appear that the RO has 
made a determination as to whether the Veteran perfected an 
appeal as to the question of whether the income of his spouse 
is countable for VA disability pension purposes, and it is 
not among the issues listed in a July 2008 certification 
worksheet.  This determination is needed, as the question of 
countable spouse income could significantly affect the 
underlying waiver of overpayment issue.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Similar problems arise with the question of the validity of 
the debt.  In April 2008, the RO issued a Statement of the 
Case on the question of whether the debt created by award 
adjustments for the period from February 1, 2000 through 
March 31, 2004 was valid.  In this issuance, the RO cited an 
underlying December 2003 decision and a September 2004 Notice 
of Disagreement.  The next response pertinent to this 
specific validity issue, however, is contained in a September 
2008 statement from the Veteran's representative.  Again, it 
does not appear that the RO has, to date, made a 
determination as to whether the Veteran perfected an appeal 
as to the debt validity issue, and it is not among the issues 
listed in a July 2008 certification worksheet.  This 
determination is needed, as the question of the validity of 
the debt could significantly affect the underlying waiver of 
overpayment issue.  Id.

The Board further notes that the underlying waiver of 
overpayment was last adjudicated in a November 2004 Statement 
of the Case.  Since that time, however, additional relevant 
evidence has been added to the claims file, including income 
tax returns, a VA Form 21-0517 (Improved Pension Eligibility 
Verification Report) from March 2005, and a November 2005 
field report.  The failure of the RO to issue a Supplemental 
Statement of the Case addressing this evidence constitutes a 
procedural defect requiring correction upon remand.  
38 C.F.R. §§ 19.9, 19.31 (2008).

Finally, the Board notes that in July 2008, the RO requested 
an updated VA Form 5655 (Financial Status Report).  It does 
not appear that the Veteran has responded to this request to 
date.  Nevertheless, given that the most recent Financial 
Status Report is dated in January 2004 and because this claim 
is being remanded for other reasons, a further request for 
updated information is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide an updated VA Form 
5655 (Financial Status Report).  If 
submitted, this report must be included 
in the Veteran's claims file.  

2.  A determination should be made as to 
whether the Veteran perfected appeals as 
to the issues of: (1) whether the income 
of his spouse is countable for VA 
disability pension purposes, and (2) 
whether the debt created by award 
adjustments for the period from February 
1, 2000 through March 31, 2004 was valid.  
For any issue for which it is determined 
that the Veteran perfected an appeal, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.  For any issue for which a 
perfected appeal is not found, he and his 
representative should be notified of this 
determination in a decision letter and be 
provided an explanation of his appellate 
rights.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to waiver of pension 
overpayment in the amount of $33,590.00 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




